Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of specie XII figure 29 claims 1, 12 in the reply filed on 11/3/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 2-11, 13-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected specie XII, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/3/2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 12 are is/are rejected under 35 U.S.C. 102a1 as being anticipated by Jenkins et al (2005/0193669).
Jenkins et al (figure 16) an acoustic attenuation mat comprising: a plurality of spring elements (630) disposed upon a substrate(610); wherein the plurality of spring elements further comprises a first portion and a second portion; wherein the first portion has a spring rate that is different than the spring rate of the second portion; wherein the first portion and the second portion generate a variable rate compound spring system when subjected to at least one of either a static, a dynamic, a vibratory, and an acoustic load; wherein each of the plurality of spring elements has an overall height of Ps, wherein the first portion has a height of P;, and wherein the second portion has a height of P2 and wherein the substrate and the plurality of spring elements are constructed of at least one of a synthetic material, a natural material, and a viscoelastric material.
Per claim 12, Jenskins further shows the first portion (632) comprises a base and a support, wherein the support resides on an upper face of the base such that the support makes an obtuse angle with the base, and wherein the support has a cross sectional area that is one of either the same or different cross sectional area of the base.
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art shows different resilient floor and acoustic floor tiles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI DT A whose telephone number is (571)272-6864571-272-6864.  The examiner can normally be reached on M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        

Phi Dieu Tran A

12/7/2022